DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
 
The Amendment filed 8/16/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 3, 20, 25, and 28 have been amended.
	No claims have been added or canceled.
Remarks drawn to rejections of Office Action mailed 4/14/21 include:
Claim objections: which have been maintained for reasons of record.
102(b) rejection: which has been overcome by applicant’s amendments as it relates to the compound paromamine and has been withdrawn based on the proviso removing paromamine. 

Election/Restrictions
The elected species remains free of the art and as such the examiner has expanded to search and consideration of applicant’s claims to include the compound having the formula:

    PNG
    media_image1.png
    198
    297
    media_image1.png
    Greyscale
which reads on the present compounds where the variables are: Y is methyl; X is O; R1, R2, R3, and R5 are OH; and R4 is H. Claims 1, 5-7, 9, 14, 16, 17, 20, 21, 23-25, and 27-28 read on this species. Claims 1, 3, 5, 6, 9, 16-21, 23-25, and 28 read on the originally elected species. 
As such, an action on the merits of claims 1, 3, 5-7, 9, 14, 16-21, 23-25, and 27-28 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
Claims 2, 4, 8, 10-13, 15, 22, and 26 are withdrawn as being drawn to a non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-7, 9, 14, 16, 17, 20, 21, 23-25, and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simonsen et al. (of record – ref 76 from applicant’s IDS filed 12/20/18 and cited in the Final rejection mailed 4/14/21).
Simonsen et al. disclose the compound of formula 18 represented structurally as: 

    PNG
    media_image2.png
    149
    235
    media_image2.png
    Greyscale
which anticipates the current claims wherein the present variables are: Y is methyl; X is O; R1, R2, R3, and R5 are OH; and R4 is H. The examiner indicated that this was an anticipatory compound but applicant’s claims still embrace this compound. This compound was used in pharmaceutical compositions (see table 2) and taught to be used in methods to interfere with translation fidelity and ultimately lead to bacterial cell death during cellular replication. 

Claim Objections
	Claims 3, 18, and 19 are objected to for containing non-elected subject matter pursuant to the species requirement and limited compounds which have been searched/examined herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623